DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/20/2022 is acknowledged.

Claim Objections
Claims 1 and 3 objected to because of the following informalities: the application is written to a product. Applicant has included process limitation within the product claims which is improper. Process recitations will be treated as product by process. The process by which a product is made can be given little to no patentable weight. The structure contained within the claims is recognized.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 18  (16 by dependency) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 12 and  15 recitation of what is  “preferable” is not positively recited and as best understood is not required. It is then unclear what the applicant requires of the invention.
Regarding claim 12, recitation of “metallic look” look is subjective, undefined, vague and indefinite as what does or does not satisfy how something looks which is open to interpretation.
Regarding claim 14, recitation of what is “in particular” suggests recitation which may or may not be present. As written the phrase causes a vague and indefinite condition in the claim.
Regarding claim 13 and 18, what is or is not a “cool touch effect” is undefined and indefinite as the effect is subject to interpretation. There is no criteria which would enable one of ordinary skill in the art to objectively determine what is or is not required by the applicant. Cool, a relative term will be taken to mean any surface material that is a lower temperature than the entity detecting the temperature of the handle such as the end user.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purdy et al. (US 7,520,543).

Regarding claim 1,  Purdy et al. discloses An interior door handle arrangement of a vehicle, comprising 
a housing (10; Purdy et al.) and an actuating section (52; Purdy et al.) which is movably arranged on the housing, wherein the actuating section has a carrier section (54; Purdy et al.) made from a first plastic (c.4, l.3; Purdy et al.) and a decoration section (56; Purdy et al.) made from a second plastic (c.4, l.4-5; Purdy et al.) which is connected to the carrier section  in an integrally joined manner (Fig.6; Purdy et al.), wherein the actuating section has been produced using a two-component injection molding process.

Regarding claim 2,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 1, wherein the carrier section (54; Purdy et al.) comprises bearing means (62; Purdy et al.) at a rear side of the actuating section , wherein in the unmounted but otherwise finished state of the actuating section, the first plastic is directly visible (Fig.5; Purdy et al.)  at a surface of the actuating section at least at the bearing means.

Regarding claim 3,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 1, wherein one of the carrier section (54; Purdy et al.) and the decoration section (56; Purdy et al.) has been produced in a first injection molding shot using a first mold half and a second mold half resulting in a first blank (54; Purdy et al.), - and wherein the respective other of the carrier section  and the decoration section (56; Purdy et al.) has been produced in a second injection molding shot onto the first blank (54; Purdy et al.) after a change of the first mold half and/or the second mold half resulting in a second blank (56; Purdy et al.), while the first blank remained in one of the first mold half and the second mold half (32) until the second blank was shot onto it.
Note: The mold is what produces the product and not the product.

Regarding claim 4,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 1, wherein the second plastic forms at least one convex edge or at least one convex arcuate portion (Fig. 6; Purdy et al.) of a surface of the actuating section such that the second plastic extends towards a rear side (Fig.6, pivot side rear side; Purdy et al.) of the actuating section.

Regarding claim 5,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 4, wherein a portion of the surface of the rear side of the actuating section is formed by the second plastic extending from a front side of the actuating section towards the rear side of the actuating section forming said at least one edge or arcuate portion (Fig. 6 near label 54; Purdy et al.).

Regarding claim 9,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 1, wherein the decoration section (56; Purdy et al.) has over at least 70% of its front side surface a constant thickness (Fig. 6; Purdy et al.) .

Regarding claim 12,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 1, wherein the decoration section (56; Purdy et al.), preferably visible section (56; Purdy et al.), consists of a plastic with a metallic look. Note: Any surface can be considered having a “metallic look” based on any number of physical criteria such as surface smoothness.

Regarding claim 13,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 1, wherein the carrier section (56; Purdy et al.)consists at least in sections of a plastic with a cool-touch effect. Note: any unheated surface with a temperature less than what is touching it is considered ”cool”.

Regarding claim 14,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 1, wherein a mineral filling (c.4,  l.3; Purdy et al.) or metal particles, in particular ferromagnetic metal particles, is/are embedded into the plastic of the carrier section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-11, 17, and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Purdy et al. (US 7,520,543).

Regarding claim 6,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 5, wherein the portion of the second plastic extending from the front side of the actuating section (14) towards the rear side of the actuating section .
Purdy et al. discloses the claimed invention except for at least one edge or arcuate portion has at least a width of 5 mm.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify at least one edge or arcuate portion has at least a width of 5 mm., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 7,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 6, wherein the portion of the second plastic extending from a front side of the actuating section (14) towards the rear side of the actuating section (14) forming said.
Purdy et al. discloses the claimed invention except for at least one edge or arcuate portion (28) extends over at least 25% of the border between front side and rear side of the actuating section.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify at least one edge or arcuate portion extends over at least 25% of the border between front side and rear side of the actuating section , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 8,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 7, wherein at the location where the second plastic extends from the front side of the actuating section (14) towards the rear side of the actuating section (14) forming said at least one edge or arcuate portion (28), the actuating section (14) has or had - a first tool split line (29) at the border between the first plastic and the second and/or third plastic, and - a second tool split line (30) extending within the first plastic.

Regarding claim 10,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 1.
Purdy et al. discloses the claimed invention except for decoration section has over at least 70% of its front side surface a thickness within the range of 0.5mm and 3.5mm.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the decoration section has over at least 70% of its front side surface a thickness within the range of 0.5mm and 3.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 11,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 1.
Purdy et al. discloses the claimed invention except for the decoration section has over at least 70% of its front side surface a surface roughness Ra smaller or equal to 2 pm.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the decoration section has over at least 70% of its front side surface a surface roughness Ra smaller or equal to 2 pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Regarding claim 17,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 1, wherein a third section is connected to the carrier section (20) in an integrally joined manner.
Purdy et al. discloses the claimed invention except for a third section is connected to the carrier section (20) in an integrally joined manner. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify any number  of sections including a third section is connected to the carrier section (20) in an integrally joined manner since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 18,  Purdy et al. discloses The interior door handle arrangement as claimed in claim 17, wherein the third section consists of plastic with a cool-touch effect. Note: any unheated surface with a temperature less than what is touching it is considered ”cool”.

Claim 15 and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Purdy et al. (US 7,520,543) in view of Byrla et al. (US 6,929,294).  

Regarding claim 15,  Byrla et al. discloses The interior door handle arrangement as claimed in claim 1, wherein the decoration section, preferably visible section, consists of a plastic.
Purdy et al.  does not disclose: a plastic which is at least partially transparent for visible light
Byrla et al. teaches a plastic which is at least partially transparent for visible light for the purpose of transmitting light and illuminating a handle in the dark.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify P with Y as taught by TR for the expected benefit of transmitting light and illuminating a handle in the dark.  

Regarding claim 15,  Byrla et al. makes obvious The interior door handle arrangement as claimed in claim 15, wherein diffuser particles  (c.2, l.46; Bryla et al.) for diffusing visible light are embedded into the plastic which is at least partially transparent for visible light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675